Citation Nr: 0826507	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 until 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.  The claims file was subsequently transferred 
to the RO in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  At the hearing, the Board granted a motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities: chronic low back syndrome with degenerative 
disc disease (DDD), rated as 40 percent disabling; right 
lumbosacral radiculopathy, rated as 20 percent disabling; 
left lumbosacral radiculopathy, rated as 10 percent 
disabling; right knee osteoarthritis, rated as 10 percent 
disabling; and right hip osteoarthritis, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 70 percent.  

2.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.   


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  

Where the veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In this case, the veteran has the following service-connected 
disabilities: chronic low back syndrome with DDD, rated as 40 
percent disabling; right lumbosacral radiculopathy, rated as 
20 percent disabling; left lumbosacral radiculopathy, rated 
as 10 percent disabling; right knee osteoarthritis, rated as 
10 percent disabling; and right hip osteoarthritis, rated as 
10 percent disabling.  The combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, the percentage criteria for 
TDIU are met.  38 C.F.R. § 4.16(a).  

In this case, the Board finds that the evidence does not 
support the conclusion that the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  At his January 2008 
Travel Board hearing, he testified that used to work on 
"electronics" but retired sometime in the 1970s upon 
reaching age 62.  

However, his May 2006 unemployability claim application 
indicates that he worked as a liquor store clerk from 1977 to 
1987.  As the veteran was born in October 1925, he would have 
turned 62 in 1987.  The Board notes that, although he appears 
to have stopped working in 1987, he did not file a TDIU claim 
until May 2006, nearly 20 years after he stopped working.

The veteran further testified that he used a cane and walker 
to get around the house, but that he had only been using them 
for "the last couple of years."  He took oxycodone and 
morphine three times per day to alleviate back and knee pain.  
Although he needed assistance with preparing meals, shopping, 
and transportation, he was able to bathe, clothe, eat, move 
around the house, and use the toilet without help.

Specifically, there is no competent medical opinion of record 
indicating that the service-connected disabilities render the 
veteran unemployable.  In an April 2008 medical opinion, a VA 
physician reviewed the claims file and opined that the 
veteran's service-connected osteoarthritis of the right knee 
and spinal stenosis of the low back prevented him from any 
extensive walking and interfered with even short walks.  The 
physician concluded that while these conditions would 
interfere with most occupations, neither would impact 
significantly for a completely sedentary job.  

Moreover, the weight of evidence indicates that the veteran 
stopped working in 1987 upon reaching retirement age.  There 
is no evidence that he was terminated or that he quit his 
most recent job due to his service-connected disabilities.  
Although the veteran testified as to his belief that no one 
would hire him, the claims file does not contain evidence 
showing attempts by the veteran to obtain employment since 
1987.

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R. § 4.3.  
Although the percentage criteria set forth at 38 C.F.R. § 
4.16(a) are met, the evidence does not demonstrate that the 
veteran is unemployable due to service-connected 
disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  The appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service treatment records 
and VA treatment records.  Further, the veteran submitted 
additional treatment records and several written statements, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2008.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in April 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


